Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on February 26, 2021 is acknowledged.  Claims 20 was cancelled and claims 1-5, 7, 10-16, 18-19 and 21 were amended.  Claims 1-19 and 21-22 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group 1 (claims 1-19) drawn to an immunoglobulin and elected without traverse SEQ ID NO:30 as the protein in the reply filed February 26, 2021.  
The restriction is deemed proper and is made FINAL in this office action.  Claims 10, 12-14, 17-19, 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  1-9, 11 and 15-19 are examined on the merits of this office action.


Claim Objection
Claim 3 is objected to for the following informality: the limitation “praline” in claim 3, line 6 should be replaced with –proline-.

Claim 3 is objected to for the following informality: the term “sequences” in line 2 should be replaced with –sequence-.

Claim 4 is objected to for the following informality: the limitation of “a variant of parental amino acid” should be replaced with –a variant of a parental amino acid sequence-.




Sequence Compliance
This application fails to comply with the requirements of 37 C.F.R 1.821-1.825 for the reasons set forth on the attached Notice to Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C 131 and 132.  Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier.  Applicant failed to include sequence identifiers in either Figure 1 or in the description of Figure 1.

Drawings
The drawings are objected to because according to 37 CFR 1.821(b) the sequence information so conveyed must still be included in a "Sequence Listing” and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the “Brief Description” of the Drawings.  Figure 1 comprises sequences without sequence identifiers.  There are no sequence identifiers listed in Figure 1 or the description of Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claim 1 claims " An Immunoglobulin (Ig) binding protein, comprising one or more Ig binding domains, wherein at least one Ig binding domain comprises a variant of a parental amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 having at least 3 or 4 substitutions as compared to SEQ ID NO: 1 or SEQ ID NO: 2 selected from the group consisting of an amino acid substitution to Isoleucine at position 1, an amino acid substitution to Alanine, Glutamic Acid, or Isoleucine at position 11, an amino at least 3-4 substitutions as listed above.  The limitation of “at least 3-4” implies that there can be more substitutions and thus, the variant can be encompass all of the amino acids of SEQ ID NO:1 or 2 being substituted.  The only requirement of the variant is that it binds IgG and has at least 3 or 4 an amino acid substitution to Isoleucine at position 1, an amino acid substitution to Alanine, Glutamic Acid, or Isoleucine at position 11, an amino acid substitution to Arginine or Isoleucine at position 35, and an amino acid substitution to Leucine at position 42”.  The claim is extremely broad given that the only requirements are the listed amino acids at positions 1, 11, 35 and 42 (at least 3 of those).   
Regarding Variant, Applicant’s specification states that “[0035] The term "variant" or "variant Ig binding domain" or "Ig binding domain variant" or "Ig binding protein variant" as used herein includes an amino acid sequence of an Ig binding protein or domain that differs from that of a parental protein or domain amino acid sequence by at least one amino acid substitution compared to the parent. Furthermore, it refers to an artificial molecule that differs from a parent molecule by one or more modifications. These modifications may be generated by genetic engineering or by chemical synthesis or chemical reactions carried out by man”.  Thus, the only requirement is that the variant have at least one amino acid substitution but there is no limit to the number of substitutions.
Thus, the possibilities are vast given that the variant can be any Ig binding sequence with Isoleucine at position 1, an amino acid substitution to Alanine, Glutamic Acid, or Isoleucine at position 11, an amino acid substitution to Arginine or Isoleucine at position 35, and an amino acid substitution to Leucine at position 42 (3 or 4).
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements encompassed by the claims are also able maintain the same functional properties 

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice the following: Figure 1A describes preferred alkaline stable Ig binding proteins which are peptide variants of SEQ ID Nos1-2 (full sequence).  The variants have sequences encompassed by SEQ ID Nos1-2 and substitutions at positions 1, 11, 35 and 42.  Figure 2 looks at stability with different substitutions at positions 1, 11, 35 and 42.  Figures 4-5 show activity of variant Ig binding proteins with substitutions only at 1, 11, 35 and 42.  Thus, the examples reduced to practice comprise sequences encompassed by SEQ ID Nos:1-2 with substitutions only at positions 1, 11, 35 and 42.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes substitutions at positions 1, 11, 35 and 42, is not sufficient to exemplify the breadth of the genus given that the claim encompasses ANY peptide derived from SEQ ID NO:1-2 with any number of substitutions.  One of ordinary skill in the art would not consider substitutions at positions 1, 11, 35 and 42 to be representative of the full scope of the claimed genus.  
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical 
i. Complete structure 
	Applicants disclose the complete structure of SEQ ID Nos:1-2.

	ii. Partial structure: 
	Applicants reduce to practice the following: Figure 1A describes preferred alkaline stable Ig binding proteins which are peptide variants of SEQ ID Nos1-2 (full sequence).  The variants have sequences encompassed by SEQ ID Nos1-2 and substitutions at positions 1, 11, 35 and 42.  Figure 2 looks at stability with different substitutions at positions 1, 11, 35 and 42.  Figures 4-5 show activity of variant Ig binding proteins with substitutions only at 1, 11, 35 and 42.  Thus, the examples reduced to practice comprise sequences encompassed by SEQ ID Nos:1-2 with substitutions only at positions 1, 11, 35 and 42.
Regarding Variant, Applicant’s specification states that “[0035] The term "variant" or "variant Ig binding domain" or "Ig binding domain variant" or "Ig binding protein variant" as used herein includes an amino acid sequence of an Ig binding protein or domain that differs from that of a parental protein or domain amino acid sequence by at least one amino acid substitution compared to the parent. Furthermore, it refers to an artificial molecule that differs from a parent molecule by one or more modifications. These modifications may be generated by genetic engineering or by chemical synthesis or chemical reactions carried out by man”.  Thus, the only requirement is that the variant have at least one amino acid substitution but there is no limit to the number of substitutions.
Thus, the possibilities are vast given that the variant can be any Ig binding sequence with Isoleucine at position 1, an amino acid substitution to Alanine, Glutamic Acid, or Isoleucine at position 11, an amino acid substitution to Arginine or Isoleucine at position 35, and an amino acid substitution to Leucine at position 42 (3 or 4).  In addition, as evidenced by Applicant’s own data (see Figure 2), single amino acid substitutions of the IB14 (the Ig binding protein) can have significant effects on the activity and stability of the protein (see Figure 2 and Figure 5) thus further contributing to the unpredictability of designing peptides within the scope of the claims that have the desired Ig binding activity.
  Although one of ordinary skill in the art could determine if a given molecule meets the structural requirements of the genus, it would not be possible to determine from the sequence alone if the molecule is able to have the same functional properties of binding Ig.  



iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the Ig binding molecule (other than at residues 1, 11, 35 and 42) that would have the ability to bind Ig.  Understanding the physical basis for the claimed activity is critical to determining which of the peptides that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples Ig binding peptides within the claimed scope given that Ig binding peptide can be ANY peptide with the defined amino acids at positions 1, 11, 35 and 42 that binds Ig.  The structure of the molecule is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what peptide would be capable of binding keratin. 

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the adhesive molecule to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless molecules encompassed by the claims would be capable of binding Ig.
The Applicant’s specification lacks guidance with regards to a structure function relationship and what peptides encompassed by the claim would be capable of binding Ig.  Thus, it is not possible for one .

Conclusion

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed. In conclusion, only peptide variants of SEQ ID Nos:1-2 with the defined substitutions (at 1, 11, 35 and 42) disclosed in the specification, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.  


Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 claims “An immunoglobulin binding protein comprising one or more Ig binding domains, herein at least one Ig binding domain comprises a variant of a parental amino acid sequence of SEQ ID NO: 2 having at least 3 or 4 substitutions as compared to SEQ ID NO: 2 selected from the group consisting of an amino acid substitution to Isoleucine at position 1, an amino acid substitution to Alanine, Glutamic Acid, or Isoleucine at position 11, an amino acid substitution to Arginine or Isoleucine at position 35, and an 15 amino acid substitution to Leucine at position 42”.   The limitation is bold and underlined is confusing and it is unclear what applicants are claiming here.  The limitation “an 15 amino 

Claim 5 claims “The Ig binding protein of claim 1 wherein the variant comprises a substitution or a plurality of substitutions selected from the group consisting of  1I/11A/35R; 11/11 E/35R; 11/111/35R; 11/11A/42L; 11/11 E/42L; 11/111/42L; 11/11A/351; 11/11 E/351; 11/111/351; 11/35R/42L; 11/351/42L; 111/35R/42L; 111/351/42L; 11 A/35R/42L; 11 A/351/42L; 11 E/35R/42L; 11 E/351/42L; 11/11A/35R/42L; 11/11E/35R/42L; 11/111/35R/42L; 11/11A/351/42L; 11/11 E/351/42L; 11/111/351/42L; 11/11A/28N/35R/42L; 11/11 E/28N/35R/42L; 11/111/28N/35R/42L; 11/11A/28N/351/42L; 11/111/28N/351/42L; and 11/11 E/28N/351/42L”.  The claim requires selection of more than one substitution and thus the limitation of “a substitution” is not consistent with the claim.  It is unclear what “a substitution” is referring to and if it indicates one substitution of the combinations listed and thus, one cannot determine the metes and bounds of the claim.  It is suggested that Applicant remove “a substitution” from the claim.
Regarding claim 8, the phrase "preferably" in line 7, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation selected from L or K, and the claim also recites preferably L, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 is also rejected due to its dependence on claim 8 and not further clarifying this point of confusion.

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11, 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of copending Application No. 16/965833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “An Immunoglobulin (Ig) binding protein, comprising one or more Ig binding domains, wherein at least one Ig binding domain comprises a variant of a parental amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 having at least  3 or 4 substitutions as compared to SEQ ID NO: 1 or SEQ ID NO: 2 selected from the group consisting of an amino acid substitution to Isoleucine at position 1, an amino acid substitution to Alanine, Glutamic Acid, or Isoleucine at position 11, an amino acid substitution to Arginine or Isoleucine at position 35, and an amino acid substitution to Leucine at position 42” (see Claims 1-2).  The instant application further claims wherien the parent sequence is one of SEQ ID Nos:3-4, 10, 14, 21, 25, 47-49 and 50 having the same 3-4 mutations as claimed in claims 1-2 (see claim 3); mutations at positions 1, 11, 35 and 42 such as 1I/11E/35R/42L (see claims 4-6); additional modifications up to 6 (see claim 7); SEQ ID NO:52 which falls within the scope of instant SEQ ID Nos:1-2 
Copending AN 16/965833 claims an FC binding protein comprising SEQ ID NO:2 with 1-6 mutations at positions 43, 46, 47, 50, 51 and 53.  SEQ ID NO:2 of Copending AN 16/965833 meets the limitations of a peptide comprising SEQ ID Nos:1-2 or 52 wherein there is an isoleucine at position 1, a Glu at position 11, an Arg at position 35 and a Leu at position 42 (see SEQ ID NO:2).  SEQ ID NO:2 also meets the limitations of an amino acid sequence having at least 89.5% and at least 94% sequence identity to SEQ ID NO:30.  Regarding claim 15, Copending AN 16/965833 claims multimers of the binding domains (see claim 7).  Regarding claims 16-19, Copending AN 16/965833 claims linking to a solid support via a cysteine (see claim 10); an affinity matrix comprising said protein (see claim 12) and wherein the protein binds IgG1 (claim 11).  Claims 1-12 and 14 of Copending AN 16/965833 are anticipatory over instant claims 1-9, 11, 15-19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 11, 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-37 of copending Application No. 16/637323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “An Immunoglobulin (Ig) binding protein, comprising one or more Ig binding domains, wherein at least one Ig binding domain comprises a variant of a parental amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 having at least  3 or 4 substitutions as compared to SEQ ID NO: 1 or SEQ ID NO: 2 selected from the group consisting of an amino acid substitution to Isoleucine at position 1, an amino acid substitution to Alanine, Glutamic Acid, or Isoleucine at position 11, an amino acid substitution to Arginine or Isoleucine at position 35, and an amino acid substitution to Leucine at position 42” (see Claims 1-2).  The instant application further claims wherein the parent sequence is one of SEQ ID Nos:3-4, 10, 14, 21, 25, 47-49 and 50 having the same 3-4 mutations as claimed in claims 1-2 (see claim 3); mutations at positions 1, 11, 35 and 42 such as 1I/11E/35R/42L (see claims 4-6); additional 
Copending AN 16/637323 claims an FC binding protein comprising SEQ ID NO:2 with 1-10 mutations at positions 40, 42, 43, 46, 47, 49-50, 51 and 53-54.  SEQ ID NO:2 of Copending AN 16/6373233 meets the limitations of a peptide comprising SEQ ID Nos:1-2 or 52 wherein there is an isoleucine at position 1, a Glu at position 11, an Arg at position 35 and a Leu at position 42 (see SEQ ID NO:2).  SEQ ID NO:2 also meets the limitations of an amino acid sequence having at least 89.5% and at least 94% sequence identity to SEQ ID NO:30.  Regarding claim 15, Copending AN 16/637323 claims multimers of the binding domains (see claim 23).  Regarding claims 16-19, Copending AN 16/637323 claims linking to a solid support via a cysteine (see claim 26); an affinity matrix comprising said protein (see claim 28) and wherein the protein binds IgG1 (claim 27).  Claims 16-37 of Copending AN 16/637323 are anticipatory over instant claims 1-9, 11, 15-19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-9, 11, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11014967. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “An Immunoglobulin (Ig) binding protein, comprising one or more Ig binding domains, wherein at least one Ig binding domain comprises a variant of a parental amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 having at least  3 or 4 substitutions as compared to SEQ ID NO: 1 or SEQ ID NO: 2 selected from the group consisting of an amino acid substitution to Isoleucine at position 1, an amino acid substitution to Alanine, Glutamic Acid, or Isoleucine at position 11, an amino acid substitution to Arginine or Isoleucine at position 35, and an amino acid substitution to Leucine at position 42” (see Claims 1-2).  The instant application further claims wherein the parent sequence is one 
US Patent No. 11014967 claims an FC binding protein comprising SEQ ID NO:1.  SEQ ID NO:1 of US Patent No. 11014967 meets the limitations of a peptide comprising SEQ ID Nos:1-2 or 52 wherein there is an isoleucine at position 1, a Glu at position 11, an Arg at position 35 and a Leu at position 42 (see SEQ ID NO:1).  SEQ ID NO:1 also meets the limitations of an amino acid sequence having at least 89.5% and at least 94% sequence identity to SEQ ID NO:30.  Regarding claim 15, US Patent No. 11014967 claims multimers of the binding domains (see claim 2).  Regarding claims 16-19, US Patent No. 11014967 claims linking to a solid support via an attachment site (see claim 9-10); an affinity matrix comprising said protein (see claim 11) and wherein the protein binds Fc (claim 1).  Claims 1-14 of US Patent No. 11014967 are anticipatory over instant claims 1-9, 11, 15-19.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654